Name: Commission Regulation (EEC) No 2658/78 of 13 November 1978 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/ 10 Official Journal of the European Communities 14. 11 . 78 COMMISSION REGULATION (EEC) No 2658/78 of 13 November 1978 amending Regulation (EEC) No 586/77 laying down rules for the application of levies on beef and veal and amending Regulation (EEC) No 950/68 on the Common Customs Tariff same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters ; however, a difference between the weights of the two parts of the consignment is allowed, provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 10 (5), 11 (5) and 12 (7) thereof, Whereas Article 9 ( 1 ) (c) of Commission Regulation (EEC) No 586/77 (3) gives a definition of 'compen ­ sated quarters' ; whereas since this definition has caused difficulties in the interpretation of the Regula ­ tion it should be made more precise ; whereas the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 1861 /78 (5), should also be amended ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 9 ( 1 ) (c) of Regulation (EEC) No 586/77 is amended as follows : '(c) "Compensated quarters" for the purposes of subheadings 02.01 A II a) 1 and 02.01 A II b) 1 , composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth rib . The forequarters and the hindquarters constituting "compensated quarters" must be imported at the Article 2 The wording of Additional Note 1 (A) (c) to Chapter 2 of the Common Customs Tariff annexed to Regula ­ tion (EEC) No 950/68 is hereby replaced by the following : '(c) "Compensated quarters", for the purposes of subheadings 02.01 A II a) 1 and 02.01 A II b) 1 , composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the 10th rib ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib ; or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib with the whole of the flank and breast attached ; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth rib. The forequarters and the hindquarters constituting "compensated quarters" must be imported at the same time and in equal numbers and the total weight of the forequarters must be the same as that of the hindquarters ; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters).' ( ¢) OJ No L 148, 28 . 6 . 1968, p. 24. Article 3 This Regulation shall enter into force on 15 November 1978 . It shall apply with effect from 1 January 1979 . (2 ) OJ No L 61 , 5. 3 . 1977, p. 1 . (3) OJ No L 75, 23. 3 . 1977, p. 10 . (4) OJ No L 172, 22. 7. 1968, p. 1 . (5) OJ No L 215, 4. 8 . 1978, p. 1 . 14. 11 . 78 Official Journal of the European Communities No L 320/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1978 . For the Commission Finn GUNDELACH Vice-President